Citation Nr: 1219132	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder to include as secondary to his service-connected disabilities, and if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder to include as secondary to his service-connected disabilities, and if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and from December 1980 to May 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues of entitlement to service connection for a low back disorder and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated in June 1991 denied the Veteran's service connection claim for a back disorder and the Veteran did not appeal this decision within one year from the date of the rating decision.

2.  Evidence associated with the claims file since the June 1991 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disorder.

3.  A rating decision dated in November 2001 denied the Veteran's claim to reopen entitlement to service connection for a left knee disorder and the Veteran did not appeal this decision within one year from the date of the rating decision.

4.  Evidence associated with the claims file since the November 2001 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the June 1991 rating decision is new and material and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2011).

3.  The November 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  The evidence received subsequent to the November 2001 rating decision is new and material and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  For reasons explained in detail below, the Veteran's claims of entitlement to service connection for a low back disorder and a left knee disorder are found to be reopened by way of the submission of new and material evidence.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

Back Disorder

An unappealed rating decision dated in June 1991 denied the Veteran's claim of entitlement to service connection for a back disorder as there was no evidence of low back problems found in the VA examination.  The relevant evidence of record at the time of the June 1991 rating decision consisted of service treatment records and an April 1991 VA examination.  The Veteran did not file a notice of disagreement with the June 1991 rating decision within the one-year time limit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The Veteran filed another service connection claim for a low back disorder to include as secondary to his service-connected disabilities in May 2007.  Evidence received since the June 1991 rating decision includes private treatment records, VA examinations dated in October 2007 and January 2010, the Veteran's statements in support of his claim and a transcript of the December 2011 Board hearing.  The Veteran's testimony and statements are considered new, because this evidence was not of record at the time of the June 1991 decision and they are not cumulative or redundant of previous evidence.  During the December 2011 hearing, the Veteran testified that he hurt his back in an accident in service, that he had complications with the back since then and to this day his back still bothers him.  Hearing Transcript at 3.  The Veteran is competent to report the symptoms of back pain in service and a continuity of symptomatology of back pain since service.  As the new evidence indicates that the Veteran has a current back disorder that may be related to service, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of entitlement to service connection for a low back disorder is reopened. 

Left Knee Disorder

An unappealed rating decision dated in November 2001 denied the Veteran's claim of entitlement to service connection for a left knee disorder on the basis that the issue was previously denied in June 1991 and the evidence does not show treatment for patellar chondromalacia of the left knee or a link to active military service.  The relevant evidence of record at the time of the November 2001 rating decision consisted of service treatment records, private treatment records and an April 1991 VA examination.  The Veteran did not file a notice of disagreement with the October 2002 rating decision within the one-year time limit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The Veteran submitted another claim of entitlement to service connection for a left knee disorder to include as secondary to his service-connected disabilities in May 2007.  The relevant evidence of record received since the November 2001 rating decision includes private treatment records, lay statements from the Veteran, VA examinations dated in January 2007, October 2007 and January 2010 and a transcript of the December 2011 Board hearing.  The evidence received since the November 2001 rating decision is new in that it was not of record at the time of such decision.  The October 2007 VA examination includes an opinion that it is at least as likely as not that the Veteran's left knee condition was present during military service.  This medical opinion is neither cumulative nor redundant of the evidence of record in November 2001 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., a nexus to active military service.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a left knee disorder is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened, and the appeal is granted to that extent only.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened, and the appeal is granted to that extent only.


REMAND

After a review of the record, the Board has determined that further development is necessary before it can adjudicate the reopened claims of entitlement to service connection for a low back disorder and a left knee disorder.  

The Board observes that the Veteran was provided with VCAA notice in an August 2007 letter with respect to the issues on appeal.  The letter advised the Veteran on how to substantiate his service connection claim on a secondary basis.  However, the letter does not inform the Veteran on how to substantiate his service connection claims for a low back disorder and left knee disorder on a direct basis.  Based on the Veteran's statements it appears that he is also attempting to obtain service connection on a direct basis.  Thus, the Board finds that the Veteran should be provided notice of the elements necessary to establish service connection on a direct basis.  

The Veteran was provided with VA examinations dated in October 2007 and January 2010 with respect to his service connection claims for a low back disorder and a left knee disorder.  With respect to the Veteran's low back disorder, the Board notes that the October 2007 VA examination determined that there was no good scientific evidence to support the fact that the Veteran's back condition would be related to his service-connected right ankle and right knee.  The January 2010 VA examination only addressed the issue of direct service connection with respect to the Veteran's back claim.  The Board notes that the VA examinations did not address the issue of whether the Veteran's current low back disorder was aggravated by the Veteran's service-connected bilateral ankle disabilities or right knee disability.   Furthermore, during the December 2011 Board hearing the Veteran testified that he had a continuity of back pain since an injury in military service.  The Board observes that the negative opinion with respect to direct service connection in the January 2010 VA examination did not discuss the Veteran's lay statements of continuity of symptomatology.  Based on the foregoing, the Board finds that the Veteran should be provided with another VA examination and opinion for his low back disorder. 

Regarding the Veteran's left knee disorder, the VA examinations dated in October 2007 and January 2010 did not provide any opinion on whether the Veteran's left knee disorder was caused by or aggravated by his service-connected disabilities.  The Veteran contends that his left knee disorder is secondary to his service-connected disabilities.  Furthermore, the Veteran testified in November 2011 that his gait is not normal all of the time due to the pain in his ankles and knee indicating that his abnormal gait may have caused or aggravated his current left knee disorder.  Thus, the Board finds that the Veteran should be provided with another examination and opinion for his left knee disorder.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter to the Veteran to inform him on how to substantiate the service connection claims on appeal on a direct basis.  Specifically, the letter must: (i) advise him of the type of evidence needed to substantiate these claims; (ii) apprise him of the evidence he must submit; and (iii) apprise him of the evidence VA will obtain. 

2. Schedule the Veteran with a VA examination for his service connection claims for a low back disorder and a left knee disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion to the following questions:

a. Whether any left knee disorder and/or low back disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the documented in-service complaints.
  
b. If the answer is negative with respect to the Veteran's left knee disorder and/or his low back disorder, then whether any left knee disorder and/or low back disorder found on examination is at least as likely as not caused by or aggravated by (chronically worsened by) the Veteran's service-connected bilateral ankle disabilities and/or right knee disabilities.  

The examiner should explain the reasoning for his or her opinion(s) including a description of the evidence relied upon and rejected in reaching the opinion(s).  

3. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a left knee disorder and a low back disorder, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


